Per Curiam,
The order of the Public Service Commission, of which the Peoples Natural Gas Company complains on these appeals, is not a final one. It merely directs the company to file, post.and publish, according to law, its tariff and schedule of rates covering the service complained of. From a final finding and determination by the commission of the matter complained of an appeal will lie for the correction of any wrong that may be done to the gas company. These appeals are dismissed as being premature, the costs to be paid by the appellant.